Citation Nr: 1812409	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 104A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and R.S. 


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran served as a member of the United States Army, with active duty service from February 1956 through January 1958.  The Veteran has additional periods of reserve service. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a July 2013 2007 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Atlanta, Georgia (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran testified at a November 2017 Board videoconference hearing, held before the undersigned Veterans Law Judge.  A transcript of this hearing has been reviewed and associated with the Veteran's claims file.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary to ensure compliance with VA's duty to assist the Veteran in developing evidence to substantiate his claims.  First, the Board observes that the Veteran's service and personnel records were partially destroyed in a July 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In such situations, VA has a duty to search alternate sources of service records.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Moreover, the Board observes that the Veteran testified he entered the United States Army Reserve (USAR) following his discharge from active duty service.  This testimony is confirmed by the Report of Separation from the Armed Forces of the United States (DD-214), which shows the Veteran was released from active duty service into the USAR in South Carolina.  To date, the AOJ has not obtained any records from the Veteran's USAR service.  Records of this reserve service may provide information regarding the events that occurred during the Veteran's active duty service, including any evidence concerning his back injury, and efforts should be made to obtain them.

Second, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his claimed back disability.  VA's affirmative duty to assist claimants to substantiate their claims includes an obligation to provide a medical examination of obtain a medical opinion when necessary to make a decision on a claim.  See 38 U.S.C. 5103(a); See also McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact all appropriate record repositories in an attempt to retrieve any available records of reserve service. The Veteran's DD-214 indicates that he was released into the USAR in South Carolina in January 1958. 

All efforts to obtain the Veteran's reserve service records must be documented in the claims file. 

2.  After any additional records are associated with the claims file, the AOJ should schedule the Veteran for a VA medical examination with an appropriate qualified physician.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon a review of the entirety of the claims file, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to the following question:

(a)  Is it at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's back disability is etiologically related to his active duty service and/or reserve service? 

In rendering the above opinions, the examiner must consider and address the following evidence:

(i) the Veteran's reports of falling down a flight of stairs while carrying 80 pounds of radio equipment during his active duty service; 

(ii)  the Veteran's reports of continued symptoms of back pain since this fall accident in service; and

(iii)  the Veteran's report that he first sought treatment for his back disability in 1965, a year after he separated from the USAR.

It should be noted that the Veteran is considered competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the lay history provided by the Veteran the examiner should provide a fully reasoned explanation.

Explanations for all opinions must be provided. In provided the requested rationale, the examiner is asked to cite to the pertinent evidence of record, including clinical records and the Veteran's statements regarding the onset of his back disability symptoms.

3.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the claim on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case ("SSOC") and allow the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




